        Case 3:20-cv-00067-SDD-RLB               Document 19        11/04/20 Page 1 of 30




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

ZODIAC 21, INC.,
                                                                                 CIVIL ACTION

VERSUS                                                                           20-63-SDD-RLB


OYO HOTELS, INC.


                                          consolidated with


TRIDENT HOSPITALITY, INC.
                                                                                 CIVIL ACTION

VERSUS
                                                                                 20-67-SDD-RLB

OYO HOTELS, INC.
                                               RULING


        In these consolidated matters, before the Court is a Partial Motion to Dismiss1 filed

by Defendant, Oyo Hotels, Inc. (“Oyo”). Plaintiffs, Zodiac 21, Inc. (“Zodiac”) and Trident

Hospitality, Inc. (“Trident”) (collectively “Plaintiffs”)2 jointly filed an Opposition3 to this

motion, to which Oyo filed a Reply.4 Because Plaintiffs’ First Amended Complaints allege

the same causes of action and are nearly identical, this Ruling applies to both Plaintiffs

except where otherwise indicated.




1
  Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 17.
2
  Zodiac and Trident initially maintained separate cases, but those actions were consolidated for pretrial
matters, including discovery. 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 16.
3
  Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18.
4
  Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 19.

62300
          Case 3:20-cv-00067-SDD-RLB           Document 19       11/04/20 Page 2 of 30




I.      BACKGROUND

        In this diversity action, Plaintiffs assert several causes of action seeking to remedy

alleged injuries sustained during brief contractual stints with Oyo. Plaintiffs each own a

hotel, and Oyo is an international hotel company. Plaintiffs are sister companies. Plaintiffs

allege that Oyo approached Plaintiffs in 2019 with an offer to provide revenue

management services and capital for property improvements.5 Under both the Zodiac–

Oyo contract and the Trident–Oyo contract, Oyo would: provide Plaintiffs with capital for

property improvements, “control hotel rates and the booking process,” provide Plaintiffs

with a minimum amount of guaranteed revenue, and allow Plaintiffs to utilize its (Oyo’s)

brand.6

        The contractual relationships were short and discordant. Plaintiffs allege that after

Oyo took over bookings at each hotel, Oyo lowered the rates, did not increase revenue,

did not remit to Plaintiffs revenue from “no-shows” and cancellations, and did not pay the

minimum guaranteed revenue amount.7 Trident also alleges that it was not paid the

capital for property improvements until December 11, 2019.8 On December 19, 2019,

Plaintiffs notified Oyo that they were terminating the contracts pursuant to the termination

provisions and demanded that Oyo pay Plaintiffs the guaranteed revenue amounts

allegedly due under the contracts.9 The following day, Oyo responded to Zodiac’s notice


5
  Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13; Trident was formed on September 9, 2019 and
executed the contract with Oyo on September 19. Id. Zodiac contracted with Oyo on June 24, 2019. Case
3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7.
6
  Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 2, ¶ 4; Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No.
13 p. 2, ¶ 2.
7
  Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 3, ¶ 7; Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No.
13 p. 6, ¶ 14.
8
  Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13 p. 6, ¶ 14.
9
  Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 5, ¶ 11; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13 p. 5, ¶ 11.

62300
         Case 3:20-cv-00067-SDD-RLB             Document 19        11/04/20 Page 3 of 30




of termination with its own notice of termination and demanded that Zodiac: return the

capital earmarked for improvements, return the guaranteed revenue amounts that were

paid (although Zodiac alleges that none were), pay a termination fee, and pay Oyo’s

expenses.10 Oyo sent Trident a similar demand on January 29, 2020.11

         Plaintiffs each allege seven claims: (1) breach of contract under Louisiana law,12

(2) tortious breach of contract under Louisiana law,13 (3) “tortious breach of contract under

the Texas Deceptive Trade Practices and Consumer Protection Act” (“DTPA”),14 (4)

violations of the Louisiana Unfair Trade Practice and Consumer Law (“LUTPA”),15 (5)

breach of fiduciary duty under Louisiana law,16 (6) breach of fiduciary duty under Texas

law,17 and (7) breach of contract under Texas law.18 Oyo moves to dismiss claims (1)–

(6).19

II.      LAW AND ANALYSIS

         Plaintiffs invoke this Court’s diversity jurisdiction under 28 U.S.C. § 1332.

Jurisdiction is proper because the parties are completely diverse,20 and the amount in


10
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 5, ¶ 12.
11
   Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13 p. 9, ¶ 24.
12
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, pp. 8–9, ¶¶ 21–24 (specifically the second pair of
paragraphs 21 and 22); Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13 p. 10, ¶¶ 25–28.
13
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, pp. 9–10, ¶¶ 27–28; Case 3:20-cv-00067-SDD-RLB,
Rec. Doc. No. 13 p. 11, ¶¶ 31–32.
14
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, pp. 10–11, ¶¶ 32–35; Case 3:20-cv-00067-SDD-RLB,
Rec. Doc. No. 13 pp. 12–13, ¶¶ 36–39.
15
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, pp. 6–8, ¶¶ 15–22; Case 3:20-cv-00067-SDD-RLB,
Rec. Doc. No. 13 pp. 7–9, ¶¶ 16–24.
16
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 9, ¶¶ 25–26; Case 3:20-cv-00067-SDD-RLB, Rec.
Doc. No. 13 pp. 10–11, ¶¶ 29–30.
17
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 10, ¶¶ 29–31; Case 3:20-cv-00067-SDD-RLB, Rec.
Doc. No. 13 pp. 11–12, ¶¶ 33–35.
18
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, pp. 11–12, ¶¶ 36–39; Case 3:20-cv-00067-SDD-RLB,
Rec. Doc. No. 13 p. 13, ¶¶ 40–42.
19
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 17-1, p. 2.
20
   Oyo is incorporated in Delaware and has its principal place of business in Texas. Case 3:20-cv-00063-
SDD-RLB, Rec. Doc. No. 7, pp. 1–2, ¶ 2. Zodiac is incorporated in Tennessee and has its principal place

62300
         Case 3:20-cv-00067-SDD-RLB                Document 19         11/04/20 Page 4 of 30




controversy exceeds $75,000.00.21 Venue in this Court is proper under 28 U.S.C. §

1391(b)(2) because the Zodiac-Oyo contract was negotiated, signed, and to be performed

in this District22 and the Trident-Oyo contract was negotiated and signed in this District.23

        A. Rule 12(b)(6) Motion to Dismiss

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”24 The Court

may consider “the complaint, its proper attachments, ‘documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.’”25 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”26

        In Twombly, the United States Supreme Court set forth the basic criteria necessary

for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.”27 A complaint is also insufficient if it merely “tenders ‘naked assertion[s]’ devoid


of business in Louisiana. Id. at p. 1, ¶ 1–2. Trident is incorporated in Louisiana and has its principal place
of business in Louisiana. Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13 p. 1, ¶ 1.
21
   Zodiac alleges damages of “at least $130,000.” Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 12,
¶ 39. Trident alleges damages of “at least $211,376.43.” Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13
pp. 13, ¶ 42.
22
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No.7, p. 2.
23
   Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 2–3.
24
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
25
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011) (quoting Dorsey v, Portfolio
Equity, Inc., 540 F. 3d 333. 338 (5th Cir. 2008).
26
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
Rapid Transit, 369 F.3d at 467).
27
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and brackets omitted)
(hereinafter Twombly).

62300
         Case 3:20-cv-00067-SDD-RLB                Document 19         11/04/20 Page 5 of 30




of ‘further factual enhancement.’”28 However, “[a] claim has facial plausibility when the

plaintiff pleads the factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”29 In order to satisfy the plausibility

standard, the plaintiff must show “more than a sheer possibility that the defendant has

acted unlawfully.”30 “Furthermore, while the court must accept well-pleaded facts as true,

it will not ‘strain to find inferences favorable to the plaintiff.’”31 “[O]n a motion to dismiss,

courts ‘are not bound to accept as true a legal conclusion couched as a factual

allegation.’”32

        Before beginning substantive analysis, the Court notes that Plaintiffs failed to brief

any opposition to the Motion to Dismiss their breach of contract claims under Louisiana

law.33 As such, those claims are deemed abandoned and are therefore dismissed.34

Plaintiffs also neglected to oppose dismissal of their claims for tortious breach of contract

under Louisiana law. The only reference to those claims is in Plaintiffs’ extensive choice-




28
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted) (hereinafter “Iqbal”).
29
   Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570).
30
   Id.
31
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
32
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
33
   See Plaintiffs’ Memorandum in Opposition to Motion to Dismiss; Case 3:20-cv-00063-SDD-RLB, Rec.
Doc. No. 18.
34
   See U.S. ex rel. Woods v. SouthernCare, Inc., 2013 WL 1339375 at *7 (S.D. Miss. Mar. 30, 2013)(“The
Relators did not adequately brief their opposition to the Defendant's Motion to Dismiss Count Three on
state law claims of fraud, suppression, and deceit. As such, they have abandoned Count Three.”) See Black
v. N. Panola Sch. Dist., 461 F.3d 584, 588 n. 1 (5th Cir. 2006) (concluding that plaintiff's failure to defend
her “retaliatory abandonment” claim in response to the defendant's motion to dismiss constituted
abandonment of the claim); Dean v. One Life Am., Inc., No. 4:11–cv–203–CWR–LRA, 2013 WL 870352,
at *2 (S.D. Miss. Mar. 7, 2013) (holding that by failing to address the defendant's argument in her response,
the plaintiff abandoned her claim); Alexander v. Brookhaven Sch. Dist., No. 3:07–CV–640–DPJ–JCS, 2009
WL 224902, at *4 (S.D. Miss. Jan. 28, 2009) (stating that the plaintiff “appears to have abandoned [her
Equal Pay Act] claim having not defended it in her response” to the defendant's motion to dismiss), aff'd,
428 F. App'x 303 (5th Cir. 2011)).

62300
         Case 3:20-cv-00067-SDD-RLB                Document 19        11/04/20 Page 6 of 30




of-law argument.35 Plaintiffs cite no authority identifying the elements of a tortious breach

of contract claim and do not offer any substantive argument opposing dismissal of their

tortious breach of contract claims. Plaintiffs’ tortious breach of contract claims under

Louisiana law are subject to dismissal for failure to oppose.

         Failure to oppose notwithstanding, Plaintiffs’ tortious breach of contract claims

under Louisiana law also fail as a matter of law. Under Louisiana law, to state a claim for

tortious breach of contract, the plaintiff must plead facts that demonstrate that its

damages flow from tort rather than contract.36 “The classic distinction between damages

ex contractu and damages ex delicto is that the former flow from the breach of a special

obligation contractually assumed by the obligor, whereas the latter flow from the violation

of a general duty owed to all persons.”37 In the instant case, Plaintiffs allege that Oyo had

duties to: prudently set rates for the hotels, collect money on behalf of Plaintiffs, and remit

the money to Plaintiffs.38 These duties clearly flow from the contracts among the parties

and not from any general duty owed to all persons. As such, Plaintiffs’ claims for tortious

breach of contract under Louisiana law fail as a matter of law.

        Plaintiffs plead claims under Texas and Louisiana substantive law. The parties

disagree as to which states’ substantive law should apply to the claims. Advancing the




35
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18, pp. 1–6.
36
   Robertson v. Sun Life Fin., 2012-2003 (La. App. 1 Cir. 9/13/13), 187 So. 3d 473, 479.
37
   Id. (citing Naquin v. Bollinger Shipyards, Inc., 2011–1217 (La. App. 1st Cir. 9/7/12), 102 So.3d 875, 878,
writs denied, 2012–2676, 2012–2754 (La.2/8/13), 108 So.3d 87, 93).
38
   The list of duties comes from the First Amended Complaints and Plaintiff’s “Breach of Fiduciary Duties
Under Texas Law” section of their Memorandum in Opposition to Motion to Dismiss. Case 3:20-cv-00063-
SDD-RLB, Rec. Doc. No. 18, pp. 10–11; Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 9, ¶ 26; Case
3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 11, ¶ 30.

62300
         Case 3:20-cv-00067-SDD-RLB                 Document 19         11/04/20 Page 7 of 30




argument that the contracts contain Texas choice-of-law clauses, Oyo contends that

Texas law should apply.39 Plaintiffs contend that Louisiana law should apply.40

        B. Choice-of-Law Analysis

            1. Analysis of the Contracts’ Choice-of-Law Clauses

        As discussed above, both contracts contain a Texas choice-of-law clause. The

choice-of-law analysis proceeds in two steps. First, the Court must analyze the choice-

of-law clauses to determine whether Plaintiffs’ remaining claims fall within the scope of

the clauses. Second, the Court must determine whether Louisiana’s choice-of-law rules

will give effect to the clauses.

        Plaintiffs argue that Louisiana law should apply because the choice-of-law clauses

at issue are too narrow to encompass the claims arising in “tort” and under the consumer

protection statutes.41 Specifically, Plaintiffs argue that the choice-of-law clauses only

apply to claims “arising under” the contracts.42 Naturally, Oyo argues that the clauses are

broad enough to embrace all of Plaintiffs’ claims.43

        It is first necessary to determine which state’s law will apply to the interpretation of

the scope of the choice-of-law clause. While there is some disagreement on this issue




39
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 19, p. 2–6.
40
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18, p. 2–6.
41
   Plaintiffs’ only mention of the Louisiana breach of fiduciary duty claim is in reference to the “tort” claims
that they argue should be governed by Louisiana law. Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18,
pp. 1–6. While breach of fiduciary duty sounds in contract, (Louisiana v. Guidry, 489 F.3d 692, 705 (5th Cir.
2007)), the Court will give Plaintiffs the benefit of the doubt.
42
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18, p. 3.
43
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 19, p. 4.

62300
         Case 3:20-cv-00067-SDD-RLB                Document 19         11/04/20 Page 8 of 30




nationwide,44 the Fifth Circuit appears to apply the law of the forum state.45 Additionally,

as the Eighth Circuit has noted, it seems unreasonable to use a clause’s choice-of-law to

determine the scope and effect of the clause.46 Texas and Louisiana laws are very similar

and, under Fifth Circuit precedent, when “there are no differences between the relevant

substantive laws of the respective states, there is no conflict, and a court need not

undertake a choice-of-law analysis.”47

        Both Texas and Louisiana law distinguish between choice-of-law provisions that

apply only to the interpretation of a contract and those which, because of their breadth,

control all disputes between the contracting parties.48 The Louisiana Third Circuit Court

of Appeal held that, where the choice-of-law clause provided: “‘This agreement shall be

governed by and construed . . . in accordance with the law of the state of Louisiana for

land work,’” the determination of whether an employee was an independent contractor

did not fall within the scope of the clause.49 Similarly, the Texas Supreme Court held that,


44
   See Schwan's Sales Enterprises, Inc. v. SIG Pack, Inc., 476 F.3d 594, 597 (8th Cir. 2007) (concluding
that interpreting a choice-of-law clause's scope under the chosen law rather than the forum law would “give
effect to that provision before the court's analytical determination of what effect it should have”). But see
Fin. One Pub. Co. v. Lehman Bros. Special Fin., 414 F.3d 325, 332 (2d Cir. 2005) (concluding that the
scope of the choice-of-law provision is a matter of contract interpretation so its scope should be interpreted
using the law specified in the choice-of-law provision).
45
   Caton v. Leach Corp., 896 F.2d 939, 943 (5th Cir. 1990); Quicksilver Res., Inc. v. Eagle Drilling, LLC,
792 F. Supp. 2d 948, 952–54 (S.D. Tex. 2011); Hoisting Wire Rope & Sling, LLC v. Accu-Tech Computer
Servs., No. 2:16-CV-61, 2017 WL 6816502, at *2 (S.D. Tex. Dec. 15, 2017), report and recommendation
adopted, No. 2:16-CV-00061, 2018 WL 309774 (S.D. Tex. Jan. 5, 2018).
46
   Schwan's Sales Enterprises, Inc. v. SIG Pack, Inc., 476 F.3d 594, 597 (8th Cir. 2007).
47
   R.R. Mgmt. Co. v. CFS Louisiana Midstream Co., 428 F.3d 214, 222 (5th Cir. 2005); Axis Oilfield Rentals,
LLC v. Mining, Rock, Excavation & Constr., LLC, 223 F. Supp. 3d 548, 554–555 (E.D. La. 2016).
48
   Stier v. Reading & Bates Corp., 992 S.W.2d 423, 433 (Tex. 1999) (“This provision, by its terms, applies
only to the interpretation and enforcement of the contractual agreement. It does not purport to encompass
all disputes between the parties or to encompass tort claims.”); Wright's Well Control Servs., LLC v.
Oceaneering Int'l, Inc., No. 15-CV-1720, 2015 WL 7281618, at *11 (E.D. La. Nov. 16, 2015) (collecting
cases); Foshee v. Torch Operating Co., 763 So. 2d 82, 89 (La. App. 3d Cir. 5/17/00); Schoemann v.
eWellness Healthcare Corp., No. CV 17-00123-BAJ-EWD, 2018 WL 4346882, at *2 (M.D. La. Jan. 19,
2018).
49
   Foshee v. Torch Operating Co., 1999-1863 (La. App. 3 Cir. 5/17/00), 763 So. 2d 82, 88–90, writ denied,
2000-2302 (La. 10/27/00), 772 So. 2d 658.

62300
        Case 3:20-cv-00067-SDD-RLB               Document 19        11/04/20 Page 9 of 30




where the choice-of-law clause provided: “‘This agreement shall be interpreted and

enforced in accordance with the laws of the State of Texas, U.S.A.,’” other disputes

between the parties and tort claims were not necessarily governed by Texas law.50

Finally, the federal district court for the Eastern District of Louisiana held that, where the

choice-of-law clause provided: “This agreement is made subject to and shall be construed

under the laws of the State of Texas (excluding its conflicts-of-laws principles),” the clause

did not control the plaintiff’s tort claims.51

        In contrast, the federal district court for the Southern District of Texas held that

where a choice-of-law clause provided for the application of Mexican law to “[a]ll disputes

which may arise in connection with the performance of this Agreement . . . .,” the plaintiff’s

tort claims were included within the breadth of the clause.52 Similarly, the Louisiana First

Circuit Court of Appeal held that, where a choice-of-law clause provided: “The applicable

law with respect to the work to be performed will be the law of the State in which said

property is located,” the choice-of-law clause included a claim based on fraudulent

conduct.53 And, finally, in Caton v. Leach Corp. the United States Court of Appeals for the

Fifth Circuit provided a hypothetical example of a broad choice-of-law clause stating that

a clause that chose “a particular state’s law to ‘govern, construe and enforce all of the

rights and duties of the parties arising from or relating in any way to the subject matter of

this contract’” would govern the entirety of the contracting parties’ relationship.54


50
   Stier v. Reading & Bates Corp., 992 S.W.2d 423, 433 (Tex. 1999).
51
   Wright's Well Control Servs., LLC v. Oceaneering Int'l, Inc., No. CV 15-1720, 2015 WL 7281618, at *10–
11 (E.D. La. Nov. 16, 2015).
52
   El Pollo Loco, S.A. de C.V. v. El Pollo Loco, Inc., 344 F. Supp. 2d 986, 989 (S.D. Tex. 2004).
53
   Mobil Expl. & Producing U.S. Inc. v. Certain Underwriters Subscribing to Cover Note 95-3317(A), 2001-
2219 (La. App. 1 Cir. 11/20/02), 837 So. 2d 11, 42, writ denied, 2003-0418 (La. 4/21/03).
54
   Caton v. Leach Corp., 896 F.2d 939, 943 n. 3 (5th Cir. 1990).

62300
        Case 3:20-cv-00067-SDD-RLB               Document 19        11/04/20 Page 10 of 30




        In this case, the choice-of-law clause provides:

        The laws of the State of Texas shall govern the provisions of this
        agreement, its performance and any dispute arising out of it. Any dispute
        arising out of or in connection with this Agreement shall be governed in
        accordance with the laws of the State of Texas and the local courts of Dallas
        County, Texas shall have jurisdiction to adjudicate the matter.55


        The remaining claims are: “tortious breach of contract under the DTPA,” violations

of the LUTPA (collectively referred to as “the consumer protection claims”), breach of

fiduciary duty under Texas and Louisiana law, and breach of contract under Texas law.

Plaintiffs argue that the breach of fiduciary duty and consumer protection claims do not

fall within the scope of the choice-of-law clause.56

        At the outset, the Court notes that the Texas breach of contract claims clearly fall

within the scope of the clauses. As such, the Court must inquire only as to whether the

breach of fiduciary duty and consumer protection claims are controlled by the choice-of-

law clauses.

        The Court finds that the clauses at issue in this case fall somewhere between the

broad and narrow clauses that courts have considered under Texas and Louisiana law.

In all of the narrow clause cases, the choice-of-law clauses specifically refer to the

construction and/or interpretation of the agreement.57 The instant clause goes one step


55
   Plaintiffs did not attach the contracts to any of their Complaints. However, all parties agree on the
language of the choice-of-law clause. Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 19, p. 4; Case 3:20-
cv-00063-SDD-RLB, Rec. Doc. No. 18, p. 3.
56
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18, p. 3; Plaintiffs argue that the “tort” claims do not fall
within the choice-of-law clause. As discussed below, consumer protection claims sound in tort, so the Court
will consider these arguments.
57
   “‘This agreement shall be governed by and construed . . . in accordance with the law of the state of
Louisiana for land work.’” Foshee v. Torch Operating Co., 1999-1863 (La. App. 3d Cir. 5/17/00), 763 So.
2d 82, 88–90, writ denied, 2000-2302 (La. 10/27/00), 772 So. 2d 658; “‘This agreement shall be interpreted
and enforced in accordance with the laws of the State of Texas, U.S.A.’” Stier v. Reading & Bates Corp.,
992 S.W.2d 423, 433 (Tex. 1999); “This agreement is made subject to and shall be construed under the

62300
        Case 3:20-cv-00067-SDD-RLB                  Document 19          11/04/20 Page 11 of 30




further by stating that “the laws of the State of Texas . . . shall govern any dispute arising

out of [the Agreement]” and “[a]ny dispute arising out of or in connection with this

Agreement . . . .”58 This falls short of the Caton example,59 but the words “in connection

with this Agreement” are broader than the language that the Southern District of Texas

held included the plaintiff’s tort claims.60

        If Oyo owed Plaintiffs a fiduciary duty, that duty as pled here could only have been

created by the contracts. Indeed, the only duties that Plaintiffs allege Oyo breached stem

from the contracts.61 The Court has no trouble concluding that the alleged fiduciary duties

and breaches “arose from” and were “in connection with” the contracts, and as such, are

bound by the choice-of-law provision if it is valid under Louisiana law.

        As to the claims under the consumer protection statutes, Plaintiffs’ claims center

around the contracts. Plaintiffs claim that Oyo violated the consumer protection statutes

in several ways. First, as to the original Zodiac–Oyo contract, Zodiac asserts that Oyo’s

inclusion of a choice-of-law clause applying the law of the Netherlands and venue in

Amsterdam was part of a “scheme” to make it impossible for Zodiac to enforce the

contract.62 Trident’s claim is analogous, except that the choice-of-law clause provided for

application of Texas law and venue in Dallas County.63 Second, Plaintiffs allege that Oyo




laws of the State of Texas (excluding its conflicts-of-laws principles).” Wright's Well Control Servs., LLC v.
Oceaneering Int'l, Inc., No. CV 15-1720, 2015 WL 7281618, at *10–11 (E.D. La. Nov. 16, 2015).
58
   Emphasis added.
59
   Caton v. Leach Corp., 896 F.2d 939, 943 n. 3 (5th Cir. 1990).
60
   “[I[n connection with the performance of this [a]greement . . . .”
61
   Plaintiffs allege Oyo had duties to: prudently set rates for the hotels, collect money on behalf of Plaintiffs,
and remit the money to Plaintiffs. Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18, pp. 10–11; Case 3:20-
cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 9, ¶ 26; Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 11,
¶ 30.
62
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 7, ¶ 17.
63
   Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 8, ¶ 18.

62300
        Case 3:20-cv-00067-SDD-RLB             Document 19        11/04/20 Page 12 of 30




never intended to perform, so the contracts were simply a trick to get control of Plaintiffs’

revenue streams.64 Third, Plaintiffs allege that Oyo represented “it would have a person

on scene at the hotel however it did not and did not in fact intend to have the promised

person at the hotel.”65 Relatedly, Plaintiffs claim that “Oyo’s booking system in fact had

numerous problems and was not as represented.”66 Fourth, and finally, Trident alleges

that, after Zodiac and Trident cancelled their respective contracts, Oyo sent Trident a

demand for cancellation fees “in an effort to intimidate Trident and Zodiac . . . .”67

        The Court finds that the consumer protection claims fall within the scope of the

clause. Most of Plaintiffs’ allegations differ from standard breach of contract claims only

because of Oyo’s alleged premeditated intent not to perform. As such, these claims are

“in connection with” with the contracts. Regarding Oyo’s inclusion of choice-of-law

clauses, that claim is “in connection with” the contracts because it is a provision of them.

The rest of Plaintiffs’ consumer protection allegations, such as the allegedly intimidatory

demand letter, are derivative of the contracts and “in connection with” them.

        The Court has determined that the choice-of-law clauses embrace all of Plaintiffs’

claims. This is not the end of the analysis, however, because the Court must apply

Louisiana’s choice-of-law analysis to determine what effect to give to the choice-of-law

clauses.




64
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 7–8, ¶ 17–22; Case 3:20-cv-00067-SDD-RLB, Rec.
Doc. No. 13 p. 8–9, ¶ 18–23.
65
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 7, ¶ 20; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13 p. 8, ¶ 21.
66
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 7, ¶ 20; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13 p. 8, ¶ 21.
67
   Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 9, ¶ 21; Zodiac also received a demand letter. Case
3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7 p. 5, ¶ 12.

62300
        Case 3:20-cv-00067-SDD-RLB                Document 19         11/04/20 Page 13 of 30




            2. Louisiana Choice-of-Law Analysis

        “In making a choice-of-law determination, a federal court exercising diversity

jurisdiction must apply the choice-of-law rules of the forum state . . . .”68 Louisiana’s

choice-of-law analysis is set forth in articles 3515–3549 of the Louisiana Civil Code.

These articles are divided into Titles. At issue here are Titles VI and VII titled

“Conventional Obligations” and “Delictual and Quasi-Delictual Obligations,” respectively.

Oyo argues that Title VI, and specifically article 3540, controls and gives effect to the

choice-of-law clause, so Texas law applies to all claims.69 Plaintiffs argue that Title VII,

and specifically articles 3542 and 3543, overrules the parties’ choice-of-law clauses as to

the tortious and consumer protection claims.70

        The first step in the analysis is to determine within which category each of Plaintiffs’

claims fall. A conventional obligation is an obligation created by contract.71 Plaintiffs’

claims for breach of contract clearly fall within this category. The same goes for the claims

of breach of fiduciary duty.72 Under established Fifth Circuit precedent, “an action for

breach of a fiduciary duty arises from the special relationship between the fiduciary and

the one who claims the duty . . . which therefore arises in contract (or quasi-contract).”73

On the other hand, violations of the LUTPA are delictual or quasi-delictual in nature.74


68
   Mayo v. Hartford Life Ins. Co., 354 F.3d 400, 403 (5th Cir. 2004) (citing Klaxon v. Stentor Elec. Mfg Co.,
313 U.S. 487, 496 (1941)).
69
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 17-1, p. 5.
70
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18, pp. 3–6. The parties have not directed the Court to
any case that presents the instant facts: a choice-of-law clause that is broad enough to encompass all
claims and application of Louisiana choice-of-law rules.
71
   § 1.13.Obligations in the Louisiana Civil Code, 5 La. Civ. L. Treatise, Law Of Obligations § 1.13 (2d ed.)
72
   As pled, the Plaintiffs point to no other source of a fiduciary duty other than the contracts.
73
   Louisiana v. Guidry, 489 F.3d 692, 705 (5th Cir. 2007); See also Broyles v. Cantor Fitzgerald & Co., No.
CIV.A. 10-854-JJB, 2013 WL 2422858, at *1 (M.D. La. June 3, 2013).
74
   2802 Magazine St., L.L.C. v. Eggspressions of N. Am., L.L.C., 2019-0085 (La. App. 4 Cir. 5/22/19), 274
So. 3d 1279, 1285. This conclusion is bolstered by the fact that the prescription period for a LUTPA claim

62300
        Case 3:20-cv-00067-SDD-RLB              Document 19       11/04/20 Page 14 of 30




Similarly, violations of the DTPA sound in tort.75 Therefore, the Court must use

Louisiana’s statutory interpretation rules to determine whether the articles governing

delictual and quasi-delictual obligations overrule the choice-of-law provision in the parties’

contracts as to the claims under the LUTPA and DTPA.

        Legislation is the primary source of law in Louisiana.76 “When a law is clear and

unambiguous and its application does not lead to absurd consequences, the law shall be

applied as written and no further interpretation may be made in search of the intent of the

legislature.”77 “Laws on the same subject matter must be interpreted in reference to each

other.”78

        The Louisiana Supreme Court recently reiterated several of its rules of statutory

interpretation:

        Words and phrases must be read with their context and construed
        according to the common and approved usage of the language. “The word
        ‘shall’ is mandatory and the word ‘may’ is permissive.” Further, every word,
        sentence, or provision in a law is presumed to be intended to serve some
        useful purpose, that some effect is given to each such provision, and that
        no unnecessary words or provisions were employed. Consequently, courts
        are bound, if possible, to give effect to all parts of a statute and to construe
        no sentence, clause, or word as meaningless and surplusage if a
        construction giving force to and preserving all words can legitimately be
        found.

        Where two statutes deal with the same subject matter, they should be
        harmonized if possible, as it is the duty of the courts, in the construction of
        statutes, to harmonize and reconcile laws. However, if there is a conflict,


is one year, whereas the period for breach of contract ranges from three to ten years, depending on the
type of contract. See La. Civ. Code art. 3494–3501.
75
   Rochelle Apartments Co. v. Mouradian, No. 05-91-01226-CV, 1992 WL 187125, at *8 (Tex. App. Aug. 5,
1992), writ denied (Jan. 13, 1993); Clary Corp. v. Smith, 949 S.W.2d 452, 463 (Tex. App. 1997); Crawford
v. Ace Sign, Inc., 917 S.W.2d 12, 14 (Tex. 1996) (differentiating between contract and DTPA causes of
action).
76
   La. Civ. Code art. 1 cmt. (a).
77
   La. Civ. Code art. 9.
78
   La. Civ. Code art. 13.

62300
        Case 3:20-cv-00067-SDD-RLB               Document 19        11/04/20 Page 15 of 30




        the statute specifically directed to the matter at issue must prevail as an
        exception to the statute more general in character.79

To reiterate, Oyo contends that article 3040 “Party Autonomy,” which is in Title VI,

“Conventional Obligations,” mandates the application of Texas law to all claims given that

the parties agreed to Texas choice-of-law.80 Plaintiffs argue that Title VII, “Delictual and

Quasi-Delictual Obligations,” and specifically articles 3542 and 3543, overrules the

parties’ choice-of-law clauses as to the consumer protection claims.

        Both Titles contain a “General Rule,” which strongly suggests that each Title is a

separate legal regime applying to different types of claims. Article 3537 supplies Title VI’s

general rule:

        Except as otherwise provided in this Title, an issue of conventional
        obligations is governed by the law of the state whose policies would be most
        seriously impaired if its law were not applied to that issue.

        That state is determined by evaluating the strength and pertinence of the
        relevant policies of the involved states in the light of: (1) the pertinent
        contacts of each state to the parties and the transaction, including the place
        of negotiation, formation, and performance of the contract, the location of
        the object of the contract, and the place of domicile, habitual residence, or
        business of the parties; (2) the nature, type, and purpose of the contract;
        and (3) the policies referred to in Article 3515, as well as the policies of
        facilitating the orderly planning of transactions, of promoting multistate
        commercial intercourse, and of protecting one party from undue imposition
        by the other.


Article 3540 “provides otherwise”:81

        All other issues82 of conventional obligations are governed by the law
        expressly chosen or clearly relied upon by the parties, except to the extent

79
   Arabie v. CITGO Petroleum Corp., 2010-2605 (La. 3/13/12), 89 So. 3d 307, 312–13 (internal citations
omitted).
80
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 17-1, p. 5.
81
   La. Civ. Code art. 3540.
82
   The only other articles in the Title deal with issues of form and capacity; Article 3540 is a catch-all.
Emphasis added.

62300
          Case 3:20-cv-00067-SDD-RLB         Document 19      11/04/20 Page 16 of 30




          that law contravenes the public policy of the state whose law would
          otherwise be applicable under Article 3537.


          By the plain meaning of the text, the articles only apply to “issues” of conventional

obligations. In other words, article 3540 provides for the application of the parties’ choice-

of-law to contractual issues. This is very different than Oyo’s interpretation, which is that

the article provides for the enforcement of a choice-of-law provision. It is also notable that

the Louisiana Legislature restricted article 3540 to “issues of conventional obligations.” If

the Legislature had intended article 3540 to apply to all issues, the words “of conventional

obligations” would be superfluous. Given that Louisiana courts must “give effect to all

parts of a statute and to construe no sentence, clause, or word as meaningless and

surplusage . . . .,”83 the Court finds that Oyo’s interpretation is incorrect and article 3540

applies only to contractual issues between the parties. An examination of Title VII

confirms this analysis.

          Like Title VI, Title VII, “Delictual and Quasi-Delictual Obligations,” begins with a

“General Rule” contained in article 3542. Article 3542 mirrors article 3537 except, instead

of “an issue of conventional obligations,” article 3542 applies to “an issue of delictual or

quasi-delictual obligations.” Once again, the structure of the respective articles and Titles

evidences an intent to apply different regimes to contract and tort issues. The Court finds

that the plain language of the relevant articles and structure of the Titles indicate that

article 3540 does not apply to issues of delictual or quasi-delictual obligations. It follows

that the parties’ choice-of-law does not apply to the consumer protection claims. Articles




83
     Abadie, 89 So. 3d at 312.

62300
        Case 3:20-cv-00067-SDD-RLB                Document 19         11/04/20 Page 17 of 30




3537–3540 govern the choice-of-law analysis as the breach of contract and breach of

fiduciary duty claims.84 Articles 3542–3548 govern the choice-of-law analysis as to the

consumer protection claims. While this approach may result in different states’ laws

applying to different issues, Louisiana courts have recognized this possibility.85

        Beginning with the breach of contract and breach of fiduciary duty claims, which

sound in contract,86 the parties chose Texas law to apply to the contracts. Under Article

3540, the Court must apply Texas law unless Texas law “contravenes the public policy of

the state that would otherwise be applicable under 3537.” So, the next step is to determine

which states’ law would otherwise be applicable considering the policies articulated in

Article 3537.87

        Article 3537 directs courts to consider the parties’ contacts with different states,

the nature of the contract, and the policies articulated in Article 3515. Accepting Plaintiffs’

facts as true, the pertinent contacts with Texas are limited to it being Oyo’s principal place

of business.88 Accepting Plaintiffs’ facts as true, both Plaintiffs’ principal places of




84
   The Court notes that Professor Symeonides, principal drafter of the most current revision to Louisiana’s
conflict of law rules, wrote that party autonomy (article 3540) is “confin[ed] to contractual issues” and that
the scope of a choice-of-law clause is not a matter of “contractual intent” but rather one of “contractual
power.” Symeon C. Symeonides, Choice-of-law in the American Courts in 2005: Nineteenth Annual Survey,
53 AM. J. COMP. L. 559, 629–631 (2005). He continued: “Article 3540 of the Louisiana Civil Code confines
party autonomy to ‘conventional obligations,’” and, as the drafter of the article can attest, this choice of
words was intentional.’” Id. at n. 462.
85
   Pelican Point Operations, L.L.C. v. Carroll Childers Co., 2000-2770 (La. App. 1 Cir. 2/15/02), 807 So. 2d
1171, 1175, writ denied sub nom., Pelican Point Operations, L.L.C. v. Carroll Childres Co., 2002-0782 (La.
5/10/02), 816 So. 2d 293 (“Louisiana’s conflict of law principles recognize the concept of ‘depecage,’ as La.
C.C. arts 3515 and 3542 use the term ‘issue.’ Under this concept, courts utilize an issue-by-issue analysis
that may result in laws of different states being applied to different issues in the same dispute.”).
86
   Louisiana v. Guidry, 489 F.3d 692, 705 (5th Cir. 2007); See also Broyles v. Cantor Fitzgerald & Co., No.
CIV.A. 10-854-JJB, 2013 WL 2422858, at *1 (M.D. La. June 3, 2013).
87
   Cherokee Pump & Equipment Inc. v. Aurora Pump, 38 F.3d 246, 251–52 (5th Cir. 1994).
88
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 1, ¶ 2.

62300
        Case 3:20-cv-00067-SDD-RLB               Document 19        11/04/20 Page 18 of 30




business are in Louisiana.89 The contracts were negotiated, formed, and meant to be

performed in Louisiana.90 The purpose of the contract was for Oyo to help Plaintiffs

operate hotels in Louisiana.91 The policies of facilitating the orderly planning of

transactions and promoting multistate commercial intercourse weigh in favor of Texas

because the parties agreed to Texas law in the contracts. While Plaintiffs allege some

degree of undue imposition,92 they offer no specific facts to suggest undue imposition of

the choice-of-law clauses.93 The Court also finds that the policies articulated in article

3515 weigh equally for Louisiana and Texas for the reasons stated above.94

        After considering the policies articulated in articles 3537 and 3515, the Court

concludes that Louisiana is the state whose law “would otherwise be applicable under

article 3537.”95 Following the command of article 3540, the Court must give effect to the




89
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 1, ¶ 1A; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13, p. 1, ¶ 1.
90
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 2, ¶ 3; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13, p. 2, ¶ 3.
91
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 1, ¶ 1A; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13, p. 1, ¶ 1.
92
   Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, pp. 2–3, ¶ 5; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13, p. 3, ¶ 5.
93
   The Court finds it notable that Trident, who shares principals with Zodiac, signed a contract with Oyo
several months after the Zodiac–Oyo contract and apparently did not bargain for a different choice-of-law
clause. The United States Supreme Court has held that lack of negotiation does not render a forum
selection clause unenforceable. Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593 (1991).
94
   Article 3515 states:
          Except as otherwise provided in this Book, an issue in a case having contacts with other
          states is governed by the law of the state whose policies would be most seriously impaired
          if its law were not applied to that issue.
          That state is determined by evaluating the strength and pertinence of the relevant policies
          of all involved states in the light of: (1) the relationship of each state to the parties and the
          dispute; and (2) the policies and needs of the interstate and international systems, including
          the policies of upholding the justified expectations of parties and of minimizing the adverse
          consequences that might follow from subjecting a party to the law of more than one state.
95
   La. Civ. Code art. 3540.

62300
        Case 3:20-cv-00067-SDD-RLB                Document 19         11/04/20 Page 19 of 30




parties’ choice-of-law provision unless doing so would violate a public policy of the State

of Louisiana.96

        “The law of a state and its public policy are not necessarily synonymous. Not every

law enacted by the legislature embodies ‘public policy’ of the state.”97 Were that the case,

the exception to article 3540 would swallow the general rule of party autonomy.98

        Plaintiffs bear the burden of pleading facts demonstrating that the application of

Texas law in this case would violate a public policy of the state of Louisiana.99 Plaintiffs

do not identify any public policies of Louisiana that would be disserved by the application

of Texas law to the breach of contract and breach of fiduciary duty claims. As such,

Plaintiffs have failed to plead facts supporting an argument that the exception to article

3540 should apply; therefore, the Court will give full effect to the parties’ choice-of-law

clauses and apply Texas law to the breach of contract and breach of fiduciary duty claims.

Accordingly, Plaintiffs’ claims for breach of fiduciary duty under Louisiana law are

dismissed.

        Turning to the consumer protection claims, articles 3542–3548 govern the

analysis. Article 3542 provides the starting point:

        Except as otherwise provided in this Title, an issue of delictual or quasi-
        delictual obligations is governed by the law of the state whose policies
        would be most seriously impaired if its law were not applied to that issue.

        That state is determined by evaluating the strength and pertinence of the
        relevant policies of the involved states in the light of: (1) the pertinent
        contacts of each state to the parties and the events giving rise to the dispute,
        including the place of conduct and injury, the domicile, habitual residence,

96
   Cherokee Pump & Equip. Inc. v. Aurora Pump, 38 F.3d 246, 252 (5th Cir. 1994).
97
   Id.
98
   Id.
99
   Id; (“The party seeking to invalidate the choice-of-law provision bears the burden of proving invalidity.”)
Curtis Callais Welding, Inc. v. Stolt Comex Seaway Holdings, Inc., 129 F. App'x 45, 52 (5th Cir. 2005).

62300
          Case 3:20-cv-00067-SDD-RLB              Document 19        11/04/20 Page 20 of 30




          or place of business of the parties, and the state in which the relationship,
          if any, between the parties was centered; and (2) the policies referred to in
          Article 3515, as well as the policies of deterring wrongful conduct and of
          repairing the consequences of injurious acts.


Article 3543 “otherwise provides”:

          Issues pertaining to standards of conduct and safety are governed by the
          law of the state in which the conduct that caused the injury occurred, if the
          injury occurred in that state or in another state whose law did not provide
          for a higher standard of conduct.

          In all other cases, those issues are governed by the law of the state in which
          the injury occurred, provided that the person whose conduct caused the
          injury should have foreseen its occurrence in that state.


          As other courts have noted, “[c]onsumer protection is inherently” a standard of

conduct issue.100 The Court agrees. As such, article 3543 governs the choice-of-law

analysis for Plaintiffs’ consumer protection claims.

          Article 3543 requires that the Court determine in what state the conduct that

caused the injury occurred. As noted above, Plaintiffs claim that Oyo entered the

contracts with no intention of ever performing in violation of the DTPA and/or LUTPA, that

Oyo’s use of choice-of-law clause violates the DTPA and/or LUTPA, and that Oyo’s

sending a demand letter violates the DTPA and/or LUTPA. The conduct giving rise to the

injury caused by the first two claims occurred when the contracts were negotiated and

executed, which was in Louisiana. Oyo sent the demand letter into Louisiana and its

intimidatory effect, if any, did not occur until Plaintiffs’ receipt in Louisiana. As such,

Louisiana is the state where the conduct that caused the injury occurred, so article 3543




100
      Kreger v. Gen. Steel Corp., No. CIV.A. 07-575, 2010 WL 2902773, at *13 (E.D. La. July 19, 2010).

62300
        Case 3:20-cv-00067-SDD-RLB                Document 19         11/04/20 Page 21 of 30




mandates that Louisiana law apply to the consumer protection claims. Plaintiffs’ DTPA

claims are dismissed.

        C. Claims Brought Under the Louisiana Unfair Trade Practices and
           Consumer Protection Law101

        Plaintiffs’ LUTPA claims cannot survive Oyo’s Motion to Dismiss. The LUTPA

prohibits “[u]nfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce . . . .”102 “Louisiana has left the determination of what

is an ‘unfair trade practice’ largely to the courts to decide on a case-by-case basis.”103

“The courts have repeatedly held that, under this statute, the plaintiff must show the

alleged conduct ‘offends established public policy and ... is immoral, unethical,

oppressive, unscrupulous, or substantially injurious.’”104 The Louisiana Supreme Court

has explained that “the range of prohibited practices under LUTPA is extremely

narrow.”105 Further, the United States Court of Appeals for the Fifth Circuit has held that

“the statute does not provide an alternate remedy for simple breaches of contract. There

is a great deal of daylight between a breach of contract claim and the egregious behavior

the statute proscribes.”106

        Plaintiffs claim that Oyo violated the LUTPA in several ways. First, as to the original

Zodiac–Oyo contract, Zodiac asserts that Oyo’s inclusion of a choice-of-law clause


101
    Neither party addresses whether Plaintiffs have standing under the LUTPA. The Court will assume for
the purposes of this Ruling that Plaintiffs have standing; however, the Court notes that Cheramie Services
Inc. v. Shell, which expanded LUTPA standing, was a plurality opinion of the Louisiana Supreme Court.
102
    La. R.S. § 51:1405(A).
103
     Turner v. Purina Mills, Inc., 989 F.2d 1419, 1422 (5th Cir. 1993); Cheramie Services, Inc. v. Shell
Deepwater Production, Inc., 35 So.3d 1053, 1059 (La. 2010) (“It has been left to the courts to decide, on a
case-by-case basis, what conduct falls within the statute's prohibition.”).
104
    Cheramie, 35 So.3d at 1059 (citations omitted).
105
    Id. at 1060.
106
    Turner, 989 F.2d at 1422; Innovative Sales, LLC v. Northwood Mfg., Inc., 07-30598, 2008 WL 3244114,
at *6 (5th Cir. 2008) (slip copy) (quoting Turner v. Purina Mills, Inc., 989 F.2d 1419, 1422 (5th Cir.1993)).

62300
        Case 3:20-cv-00067-SDD-RLB             Document 19        11/04/20 Page 22 of 30




applying the law of the Netherlands and venue in Amsterdam was part of a “scheme” to

make it impossible for Zodiac to enforce the contract.107 Trident’s claim is analogous,

except that the choice-of-law clause provided for application of Texas law and venue in

Dallas County.108 Second, Plaintiffs allege that Oyo never intended to perform, so the

contracts were simply a ruse to get control of Plaintiffs’ revenue streams.109 Third,

Plaintiffs allege that Oyo represented “it would have a person on scene at the hotel

however it did not and did not in fact intend to have the promised person at the hotel.”110

Relatedly, Plaintiffs claim that “Oyo’s booking system in fact had numerous problems and

was not as represented.”111 Fourth, and finally, Trident alleges that, after Zodiac and

Trident cancelled their respective contracts, Oyo sent Trident a demand for cancellation

fees “in an effort to intimidate Trident and Zodiac . . . .”112

        Plaintiffs’ first allegation is that Oyo’s use of choice-of-law clauses was an unfair

or deceptive trade practice under the LUTPA. As to Zodiac’s contract, regardless of the

merits of that contention, the parties amended the contract to provide for Texas choice-

of-law and venue in Dallas County.113 This, coupled with the fact that Zodiac provides no

authority for its contention that a provision for foreign law and venue violates the LUTPA,

is sufficient to convince the Court that the original application of the law of the Netherlands



107
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7 p. 7, ¶ 17.
108
    Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13 p. 8, ¶ 18.
109
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7 p. 7–8, ¶ 17–22; Case 3:20-cv-00067-SDD-RLB, Rec.
Doc. No. 13 p. 8–9, ¶ 18–23.
110
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7 p. 7, ¶ 20; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13 p. 8, ¶ 21.
111
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7 p. 7, ¶ 20; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13 p. 8, ¶ 21.
112
    Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13 p. 9, ¶ 21; Zodiac also received a demand letter. Case
3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 5, ¶ 12.
113
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 2, ¶ 5.

62300
        Case 3:20-cv-00067-SDD-RLB                Document 19         11/04/20 Page 23 of 30




and venue in Amsterdam was not a deceptive or unfair trade practice as to Zodiac under

the LUTPA.114

        After the parties amended the Zodiac–Oyo contract, both the Zodiac–Oyo contract

and the Trident–Oyo contract provided for application of Texas law and venue in Dallas

County.115 Zodiac alleges that it was forced to accept Texas law because application of

the law of the Netherlands and venue in Amsterdam was more onerous.116 Meanwhile,

Trident provides no context for the inclusion of the choice-of-law and forum clauses in its

contract beyond that it was done in order to make it conform with the Zodiac–Oyo

contract.117

        Zodiac’s contention is severely undercut by the fact that the Trident–Oyo contract,

which Zodiac’s principals entered into after the parties amended the Zodiac–Oyo contract,

also provided for Texas law and venue in Dallas County.118 Both Zodiac’s and Trident’s

contentions are likewise severely undercut by the fact that neither Complaint indicates

that Zodiac or Trident attempted to negotiate the choice-of-law and forum selection

clauses.119 More to the point, Plaintiffs provide no authority for their contentions that the

inclusion of Texas choice-of-law and forum selection clauses are violations of the LUTPA.

The inclusion of the Texas choice-of-law and forum selection clauses in the contracts

does not nearly rise to the level of being “‘immoral, unethical, oppressive, unscrupulous,



114
    Zodiac alleges that the provision was not negotiated and that “Zodiac did not catch the significance of it
initially.” Id. The United States Supreme Court has held that lack of negotiation does not render a forum
selection clause unenforceable. Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593–95 (1991).
115
     Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 3, ¶ 5; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13 p. 6, ¶ 13.
116
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 3, ¶ 5.
117
    Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 6, ¶ 13.
118
    Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 1, 6 ¶¶ 1, 13.
119
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 17-1, p. 3.

62300
        Case 3:20-cv-00067-SDD-RLB               Document 19         11/04/20 Page 24 of 30




or substantially injurious,’”120 especially given that Oyo’s principal place of business is in

Texas.121 Plaintiffs’ LUTPA claims on this ground fail.

        Plaintiffs also allege that Oyo never intended to perform under the contracts and

that the contracts were “just an artifice to obtain control of [Plaintiffs’] revenue streams

through online booking.”122 Plaintiffs, however, provide no further allegations to support

this claim beyond that Oyo allegedly did not perform under the contracts. Mindful of the

Supreme Court’s admonition that, “[w]hile a complaint attacked by a Rule 12(b)(6) motion

to dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the

grounds of his entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do,”123 the Court

concludes that Plaintiffs have failed to provide more than “labels and conclusions” as to

their claims that Oyo never intended to perform. As such, these claims will be

dismissed.124

        As for Plaintiffs’ allegation that Oyo represented “it would have a person on scene

at the hotel however it did not and did not in fact intend to have the promised person at

the hotel,”125 the Fifth Circuit has clearly stated that “the LUTPA does not provide an




120
    Cheramie, 35 So.3d at 1059 (citations omitted).
121
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 1, ¶ 2.
122
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 7, ¶¶ 17–19; Case 3:20-cv-00067-SDD-RLB, Rec.
Doc. No. 13, p. 7, ¶ 15.
123
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and brackets omitted).
124
    The Court notes that if an allegation of a premeditated breach of contract was all that was necessary to
state a claim under the LUTPA, then every breach of contract claim would have an attendant LUTPA
remora.
125
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7 p. 7, ¶ 20; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13 p. 8, ¶ 21.

62300
        Case 3:20-cv-00067-SDD-RLB               Document 19        11/04/20 Page 25 of 30




alternate remedy for simple breaches of contract.”126 Plaintiffs’ remedies lie in contract,

and shall be dismissed as brought under the LUTPA.

        Finally, Plaintiffs allege that, after they canceled the contracts, Oyo retaliated by

sending them demand letters “in an effort to intimidate [Plaintiffs].127 Plaintiffs assert that

Oyo breached, so it had no right to make any demand, and, in any event, the demand

was in excess of the contractually stipulated cancellation fees.128 Plaintiffs cite no

authority, and provide no arguments, for the contention that this violates the LUTPA. As

such, under applicable jurisprudence, Plaintiffs’ allegations, accepted as true, do not

legally satisfy the requirement that the conduct “‘offend[] established public policy and . .

. [be] immoral, unethical, oppressive, unscrupulous, or substantially injurious.’”129

Therefore, Plaintiffs’ claims under the LUTPA are dismissed.

        D. Analysis of the Claims for Breach of Fiduciary Duty Under Texas Law

        Plaintiffs’ claims for breach of fiduciary under Texas law survive Oyo’s Motion to

Dismiss. Under Texas law, “‘[t]he elements of a breach of fiduciary duty claim are: (1) a

fiduciary relationship between the plaintiff and defendant; (2) the defendant must have

breached his fiduciary duty to the plaintiff; and (3) the defendant's breach must result in

injury to the plaintiff or benefit to the defendant.’”130 A fiduciary duty includes duties of fair

dealing, good faith, integrity, and fidelity.131 Texas law recognizes two types of fiduciary


126
    Innovative Sales, LLC v. Northwood Mfg., Inc., 07-30598, 2008 WL 3244114, at *6 (5th Cir. 2008)
(quoting Turner v. Purina Mills, Inc., 989 F.2d 1419, 1422 (5th Cir.1993)).
127
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 7, p. 5, ¶ 12; Case 3:20-cv-00067-SDD-RLB, Rec. Doc.
No. 13 p. 9, ¶ 21.
128
    Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 9, ¶ 23.
129
    Cheramie, 35 So.3d at 1059 (citations omitted).
130
    Navigant Consulting, Inc. v. Wilkinson, 508 F.3d 277, 283 (5th Cir. 2007) (quoting Jones v. Blume, 196
S.W.3d 440, 447 (Tex. App.—Dallas 2006, pet. denied)); Meaux Surface Prot., Inc. v. Fogleman, 607 F.3d
161, 169 (5th Cir. 2010).
131
    Navigant Consulting, Inc. v. Wilkinson, 508 F.3d 277, 283 (5th Cir. 2007).

62300
        Case 3:20-cv-00067-SDD-RLB                Document 19         11/04/20 Page 26 of 30




relationships.132 The first, a formal fiduciary relationship, “arises as a matter of law and

includes the relationships between attorney and client, principal and agent, partners, and

joint venturers.”133 The second, an informal relationship, “may arise where one person

trusts in and relies upon another, whether the relationship is a moral, social, domestic, or

purely personal one.”134 The Fifth Circuit in Lincoln General Ins. Co. v. U.S. Auto Ins.

Services, Inc., noted that “control over funds belonging to others is the classic situation in

which a fiduciary duty arises.”135

        Plaintiffs allege that:

        [U]nder the terms of the contract[s] Oyo became the fiduciary of [both
        Plaintiffs]136 for the collection of bookings through on line [sic] services and
        Oyo has failed to account to [both Plaintiffs] for a portion of the money that
        Oyo handled. Oyo owes [both Plaintiffs] these funds.137

        The Court concludes that Plaintiffs have adequately pled a breach of fiduciary duty

under the above theory. Plaintiffs allege that Oyo collected Plaintiffs’ money from online

reservations and failed to remit it to them. Under Lincoln General Ins. Co., the collection

of Plaintiffs’ money suffices to demonstrate a fiduciary relationship, since Oyo was

operating as Plaintiffs’ agent.138 Plaintiffs’ allegation that Oyo failed to remit the funds to

them is sufficient to establish a breach of that duty, considering that a fiduciary duty

includes the duties of good faith, fair dealing, integrity, and fidelity.139 Plaintiffs have


132
    Id.
133
    Id.
134
    Id.
135
    Lincoln Gen. Ins. Co. v. U.S. Auto Ins. Servs., Inc., 787 F.3d 716, 728 (5th Cir. 2015) (citing Pegram v.
Herdrich, 530 U.S. 211, 231 (2000)).
136
    These paragraphs of the First Amended Complaints are identical. The only thing changed is the name
of the Plaintiff.
137
    Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 11, ¶ 29; Case 3:20-cv-00063-SDD-RLB, Rec.
Doc. No. 7, p. 9, ¶¶ 22, 26.
138
    Lincoln Gen. Ins. Co. v. U.S. Auto Ins. Servs., Inc., 787 F.3d 716, 728 (5th Cir. 2015).
139
    Navigant Consulting, Inc. v. Wilkinson, 508 F.3d 277, 283 (5th Cir. 2007).

62300
        Case 3:20-cv-00067-SDD-RLB                Document 19         11/04/20 Page 27 of 30




adequately alleged damages from that breach because, according to Plaintiffs, Oyo never

remitted the money to them.140 Oyo’s Motion to Dismiss on these grounds is denied.141

        Plaintiffs also allege: “Oyo also had a fiduciary duty to [both Plaintiffs] to exercise

its authority to fix rates for [both Plaintiffs’] property prudently and failed to prudently set

rates causing reputation damage and loss of income to [both Plaintiffs].142 In contrast to

the above theory, Plaintiffs and Oyo devote significant time to briefing the viability of this

theory.

        Oyo argues that, notwithstanding Plaintiffs’ complaints that the rates were too low,

“both parties anticipated there would be an adjustment of rates over the life of the contract

to permit Oyo to fulfill its obligations which was, ultimately, to the benefit of both parties if

successful.”143 The crux of Oyo’s argument is that “[t]he relative success or failure of the

decision to lower rates as described and Plaintiffs’ disappointment with the results does

not, without more, make it plausible on the face of the First Amended Complaints that

Oyo failed to deal fairly with Plaintiffs in its decision-making under the parties’ applicable

agreements.”144

        Plaintiffs counter that:

        The tie to setting of rates at the hotels is that the setting or [sic] rates was
        manipulated to maximize the money that Oyo would handle (which Oyo was
        keeping) and not for the benefit of Plaintiff’s [sic] businesses. The rates are
        completely tied in with the collection of the money.145

140
    Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 11, ¶¶ 23, 29; Case 3:20-cv-00063-SDD-RLB,
Rec. Doc. No. 7, p. 9, ¶ 25.
141
    Oyo asserts that it is not moving to dismiss this theory of the Texas breach of fiduciary duty claim. Case
3:20-cv-00063-SDD-RLB, Rec. Doc. No. 19, p. 7. Oyo’s proposed pleading attached to its Motion to
Dismiss, however, does request its dismissal. Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 17-3.
142
    Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 11, ¶ 30; Case 3:20-cv-00063-SDD-RLB, Rec.
Doc. No. 7, p. 9, ¶ 26.
143
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 17-1, p. 8.
144
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 17-1, p. 8.
145
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18, p. 10.

62300
        Case 3:20-cv-00067-SDD-RLB           Document 19       11/04/20 Page 28 of 30




Plaintiffs correctly argue that the facts supporting this theory are developed in the First

Amended Complaints.146 Oyo’s counterargument in its Reply is merely a rehashing of its

original argument.147

        The Court has already concluded that Oyo’s collection of money on Plaintiffs’

behalf created a fiduciary duty. Reasoning a fortiori, if Oyo’s collection of money to be

remitted to Plaintiffs creates a fiduciary duty, then Oyo’s determination of the amount of

money it would collect is also subject to the standards of a fiduciary; Plaintiffs were equally

if not more reliant on Oyo to act in Plaintiffs’ interest when setting rates.

        Moving on to the breach of the fiduciary duty, Plaintiffs allege that Oyo dropped

the rates intentionally as part of a scheme to stimulate online booking revenue since Oyo

controlled that revenue.148 Oyo’s argument that Plaintiffs’ only allegation is dissatisfaction

with the result of the lowering of prices is therefore unconvincing. Accepting Plaintiffs’

facts as true, Oyo may have breached its fiduciary duty by violating the duty of good faith,

integrity, or fidelity. Plaintiffs have adequately alleged damages from that breach

because, according to Plaintiffs, Oyo never remitted the money to them.149 Oyo’s Motion

to Dismiss Plaintiffs’ claims for breach of fiduciary duty by Oyo’s setting of rates is

therefore denied.




146
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18, p. 10; Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No.
7, p. 8, ¶ 21; Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 8. ¶ 22.
147
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 19, p. 5. In large part verbatim, in fact.
148
    Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 18, p. 10; Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No.
7, p. 8, ¶ 21; Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 8. ¶ 22.
149
    Case 3:20-cv-00067-SDD-RLB, Rec. Doc. No. 13, p. 11, ¶ 29; Case 3:20-cv-00063-SDD-RLB, Rec.
Doc. No. 7, p. 9, ¶ 25.

62300
           Case 3:20-cv-00067-SDD-RLB           Document 19    11/04/20 Page 29 of 30




III.       CONCLUSION

           For the foregoing reasons, Oyo’s Partial Motion to Dismiss150 is hereby GRANTED

in part and DENIED in part.

           Plaintiffs’ claims for tortious breach of contract under Louisiana law were

abandoned and accordingly are dismissed with prejudice for failure to oppose dismissal.

           Plaintiffs’ breach of contract and breach of fiduciary duty claims under Louisiana

law are dismissed for the reason that the Court finds that Texas substantive law applies

to the breach of contract and breach of fiduciary duty claims. Amendment would be futile

and therefore the dismissal of the Louisiana breach of contract and Louisiana breach of

fiduciary duty claims are with prejudice.

           Plaintiffs’ claims under the Texas Deceptive Trade Practices Act are dismissed for

the reason that the Court finds that Louisiana law applies to the consumer protection

claims. Amendment would be futile and therefore the Texas Deceptive Trade Practices

claims are dismissed with prejudice.

            Plaintiffs’ Louisiana Unfair Trade Practices claim are dismissed for failure to state

a claim, without prejudice.

           Plaintiffs’ claims for breach of contract under Texas law and breach of fiduciary

duty under Texas law remain in this action.




150
       Case 3:20-cv-00063-SDD-RLB, Rec. Doc. No. 17-1.

62300
        Case 3:20-cv-00067-SDD-RLB          Document 19      11/04/20 Page 30 of 30




        As to the claims dismissed without prejudice, the Plaintiffs shall have leave to

amend to cure the deficiencies set forth herein, to the extent possible, within 21 days from

the date of this Order. If Plaintiffs fail to amend within this deadline, the dismissal shall be

converted to a dismissal with prejudice.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on November 3, 2020.




                                          S
                                        JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




62300
